Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158563(60)(64)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RYAN MENARD, by his conservator, SHELLY                                                              Richard H. Bernstein
  MENARD,                                                                                              Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158563
  v                                                                 COA: 336220
                                                                    Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on March 28, 2019, is accepted as timely filed. On further order of the Chief
  Justice, the motion of plaintiff-appellant to extend the time for filing a reply is GRANTED.
  The reply submitted on May 6, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 10, 2019

                                                                               Clerk